Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of September 14, 2020, by and between Software Acquisition Group Inc. II, a
Delaware corporation (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-248214
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-half of one redeemable warrant, each whole warrant
entitling the holder thereof to purchase one share of Common Stock (such initial
public offering hereinafter referred to as the “Offering”), has been declared
effective as of the date hereof by the U.S. Securities and Exchange Commission;
and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with B. Riley Securities, Inc. as representative (the
“Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Prospectus, $150,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $172,500,000, if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of the
Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”);

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $5,250,000 , or $6,037,500 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at J.P. Morgan Chase Bank, N.A. and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property solely in United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 185 days or less, or in money market funds meeting the
conditions of Rule 2a-7(d) promulgated under the Investment Company Act of 1940,
as amended (or any successor rule), which invest only in direct U.S. government
treasury obligations, as determined by the Company; it being understood that the
Trust Account will earn no interest while account funds are uninvested awaiting
the Company’s instructions hereunder and the Trustee may earn bank credits or
other consideration;

 

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 



1

 

 

(e) Promptly notify the Company and the Representative of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, as applicable, signed on behalf of the Company
by its Chief Executive Officer, Chief Financial Officer, President, Executive
Vice President, Vice President, Secretary or Chairman of the board of directors
of the Company (the “Board”) or other authorized officer of the Company, and, in
the case of a Termination Letter in a form substantially similar to the attached
hereto as Exhibit A, acknowledged and agreed to by the Representative, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account, including interest not previously released to the Company to pay
its taxes (less up to $100,000 of interest that may be released to the Company
to pay dissolution expenses), only as directed in the Termination Letter and the
other documents referred to therein, or (y) the date which is the later of (1)
18 months after the closing of the Offering and (2) such later date as may be
approved by the Company’s stockholders in accordance with the Company’s amended
and restated certificate of incorporation if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest not previously released to the Company to pay its taxes (less
up to $100,000 of interest that may be released to the Company to pay
dissolution expenses) shall be distributed to the Public Stockholders of record
as of such date; and provided, however, that in the event the Trustee receives a
Termination Letter in a form substantially similar to Exhibit B hereto, or if
the Trustee begins to liquidate the Property because it has received no such
Termination Letter by the date specified in clause (y) of this Section 1(i), the
Trustee shall keep the Trust Account open until twelve (12) months following the
date the Property has been distributed to the Public Stockholders.

 

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the Property requested by the Company to cover any tax obligation owed
by the Company as a result of assets of the Company or interest or other income
earned on the Property, which amount shall be delivered directly to the Company
by electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution, so long as there is no reduction in the principal amount initially
deposited in the Trust Account; provided, further, that if the tax to be paid is
a franchise tax, the written request by the Company to make such distribution
shall be accompanied by a copy of the franchise tax bill from the State of
Delaware for the Company (it being acknowledged and agreed that any such amount
in excess of interest income earned on the Property shall not be payable from
the Trust Account). The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to said funds, and
the Trustee shall have no responsibility to look beyond said request;

 



2

 

 

(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute on behalf of the Company the amount requested by the
Company to be used to redeem shares of Common Stock from Public Stockholders
properly submitted in connection with a stockholder vote to approve an amendment
to the Company’s amended and restated certificate of incorporation to modify the
substance or timing of the ability of Public Stockholders to seek redemption in
connection with an initial Business Combination or the Company’s obligation to
redeem 100% of its public shares of Common Stock if the Company has not
consummated an initial Business Combination within such time as is described in
clause (y) of Section 1(i) of the Agreement. The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to distribute said funds, and the Trustee shall have no responsibility
to look beyond said request; and

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.

 

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, President, Executive Vice President, Vice President or Secretary. In
addition, except with respect to its duties under Sections 1(i), 1(j) and 1(k)
hereof, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal or telephonic advice or instruction which it, in good
faith and with reasonable care, believes to be given by any one of the persons
authorized above to give written instructions, provided that the Company shall
promptly confirm such instructions in writing;

 

(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;

 

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until the closing of the Business Combination (defined below).
The Company shall pay the Trustee the initial acceptance fee and the first
annual administration fee at the consummation of the Offering. The Trustee shall
refund to the Company the annual administration fee (on a pro rata basis) with
respect to any period after the liquidation of the Trust Account. The Company
shall not be responsible for any other fees or charges of the Trustee except as
set forth in this Section 2(c), Schedule A and as may be provided in Section
2(b) hereof;

 

(d) In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 

(e) Provide the Representative with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

 



3

 

 

(f) Unless otherwise agreed between the Company and the Representative, ensure
that any Instruction Letter (as defined in Exhibit A) delivered in connection
with a Termination Letter in the form of Exhibit A expressly provides that the
Deferred Discount is paid directly to the account or accounts directed by the
Representative on behalf of the Underwriters prior to any transfer of the funds
held in the Trust Account to the Company or any other person;

 

(g) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and

 

(h) Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$5,250,000.

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

 

(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;

 

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

 

(g) Verify the accuracy of the information contained in the Registration
Statement;

 

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 



4

 

 

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

 

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or

 

(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) or 1(k) hereof.

 

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

 

6. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 



5

 

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto;
provided, however, that no such change, amendment or modification to Section
1(i), 2(f) or Exhibit A may be made without the prior written consent of the
Representative.

 

(d) This Agreement or any provision hereof may only be changed, amended or
modified pursuant to Section 6(c) hereof with the Consent of the Stockholders.
For purposes of this Section 6(d), the “Consent of the Stockholders” means
receipt by the Trustee of a certificate from the inspector of elections of the
stockholder meeting certifying that the Company’s stockholders of record as of a
record date established in accordance with Section 213(a) of the Delaware
General Corporation Law, as amended (“DGCL”) (or any successor rule), who hold
sixty-five percent (65%) or more of all then outstanding shares of the Common
Stock and Class B common stock, par value $0.0001 per share, of the Company
voting together as a single class, have voted in favor of such change, amendment
or modification. No such amendment will affect any Public Stockholder who has
otherwise indicated his election to redeem his shares of Common Stock in
connection with a stockholder vote sought to amend this Agreement to modify the
substance or timing of the Company’s obligation to redeem 100% of the Common
Stock if the Company does not complete its initial Business Combination within
the time frame specified in the Company’s amended and restated certificate of
incorporation. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee may rely conclusively on
the certification from the inspector or elections referenced above and shall be
relieved of all liability to any party for executing the proposed amendment in
reliance thereon.

 

(e) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 

(f) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic mail:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez

Email:fwolf@continentalstock.com

cgonzalez@continentalstock.com

 

if to the Company, to:

 

Software Acquisition Group Inc. II

Jonathan S. Huberman
Chairman and Chief Executive Officer
c/o Kenneth A. Woloson Law Office, PLLC
1980 Festival Plaza Drive, Ste. 300
Las Vegas, Nevada 89135

 



6

 

 

in each case, with copies to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attn: Stuart Neuhauser, Esq.

Email: sneuhauser@egsllp.com

 

and

 

B. Riley Securities, Inc.

299 Park Avenue

New York, New York 10171

Attn: General Counsel 

 

and

 

Christian O. Nagler, Esq.
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Tel: (212) 446-4800
Fax: (212) 446-4900

 

(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(j) Each of the Company and the Trustee hereby acknowledges and agrees that B.
Riley Securities, Inc. on behalf of the Underwriters is a third party
beneficiary of this Agreement.

 

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

7

 

  

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By:  /s/
Francis Wolf     Name: Francis Wolf     Title: Vice President         SOFTWARE
ACQUISITION GROUP INC. II         By:  /s/ Jonathan Huberman     Name: Jonathan
Huberman     Title:  Chief Executive Officer

 

[Signature Page to Investment Management Trust Agreement]

 

8

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial set-up fee.  Initial
closing of Offering by wire transfer.  $3,500  Trustee administration fee 
Payable annually. First year fee payable, at initial closing of Offering by wire
transfer, thereafter by wire transfer or check.  $10,000  Transaction processing
fee for disbursements to Company under Sections 1(i) and (j)  Billed to the
Company following disbursement made to Company under Section 1  $250 



Paying Agent services as required pursuant to Section 1(i) and 1(k)

  Billed to Company upon delivery of service pursuant to Section 1(i) and 1(k) 
 Prevailing rates 

 

9

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No.      Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Software Acquisition Group Inc. II (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of ____, 2020 (the
“Trust Agreement”), this is to advise you that the Company has entered into an
agreement with              (the “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or about
[insert date]. The Company shall notify you at least seventy-two (72) hours in
advance of the actual date of the consummation of the Business Combination (the
“Consummation Date”). Capitalized terms used but not defined herein shall have
the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account, and to transfer
the proceeds to a segregated account held by you on behalf of the Beneficiaries
to the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date (including as directed to
it by the Representative on behalf of the Underwriters (with respect to the
Deferred Discount)). It is acknowledged and agreed that while the funds are on
deposit in the trust operating account at J.P. Morgan Chase Bank, N.A. awaiting
distribution, the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) a certificate of the Chief Executive Officer, which verifies that the
Business Combination has been approved by a vote of the Company’s stockholders,
if a vote is held and (b) a joint written instruction signed by the Company and
the Representative with respect to the transfer of the funds held in the Trust
Account, including payment of amounts owed to public stockholders who have
properly exercised their redemption rights and payment of the Deferred Discount
to the Representative from the Trust Account (the “Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification and the Instruction Letter, in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company in writing of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company. Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.

 



10

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such notice as soon thereafter as possible.

 

  Very truly yours,       Software Acquisition Group Inc. II         By:
                   Name:     Title:   

 

B. Riley Securities, Inc.   By:       Name:     Title:  

 

11

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No.      Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Software Acquisition Group Inc. II (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of ____, 2020 (the
“Trust Agreement”), this is to advise you that the Company has been unable to
effect a business combination with a Target Business (the
“Business Combination”) within the time frame specified in Section 1(i) of the
Trust Agreement. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into a segregated account held by you on behalf of the Beneficiaries to
await distribution to the Public Stockholders. The Company has selected         
   (1) as the effective date for the purpose of determining when the Public
Stockholders will be entitled to receive their share of the liquidation
proceeds. You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company. Upon the distribution of all the funds, net of any payments necessary
for reasonable unreimbursed expenses related to liquidating the Trust Account,
your obligations under the Trust Agreement shall be terminated, except to the
extent otherwise provided in Section 1(j) of the Trust Agreement.

 

(1) 18 months from the closing of the Offering, or at a later date, if extended.

 

  Very truly yours,       Software Acquisition Group Inc. II         By:
               Name:     Title:

 

cc:B. Riley Securities, Inc.

 

12

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No.      Withdrawal Instruction

 

Ladies and Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Software Acquisition Group Inc. II (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of _____, 2020 (the
“Trust Agreement”), the Company hereby requests that you deliver to the Company
$         of the interest income earned on the Property as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       Software Acquisition Group Inc. II         By:      
Name:     Title:

 

cc:B. Riley Securities, Inc.

 

13

 

  

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No.      Shareholder Redemption Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Software Acquisition Group Inc. II (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of _____, 2020 (the
“Trust Agreement”), the Company hereby requests that you deliver to the
redeeming Public Stockholders of the Company $         of the principal and
interest income earned on the Property as of the date hereof to a segregated
account held by you on behalf of the Beneficiaries. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation to modify the substance or
timing of the Company’s obligation to redeem 100% of public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in Section 1(i) of the Trust Agreement. As such, you
are hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to a segregated account held by you on
behalf of the Beneficiaries.

 

  Very truly yours,         Software Acquisition Group Inc. II         By:      
Name:     Title:

 

Cc:B. Riley Securities, Inc.

 



14

 